

116 HR 2836 IH: Central American Women and Children Protection Act of 2019
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2836IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Mrs. Torres of California (for herself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize appropriations for the Department of State for fiscal years 2020 through 2022 to
			 provide assistance to El Salvador, Guatemala, and Honduras through
			 bilateral compacts to increase protection of women and children in their
			 homes and communities and reduce female homicides, domestic violence, and
			 sexual assault.
	
 1.Short titleThis Act may be cited as the Central American Women and Children Protection Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The Northern Triangle countries of El Salvador, Honduras, and Guatemala have among the highest homicide rates in the world. In 2017, there were 60 homicides per 100,000 people in El Salvador, 43.6 homicides per 100,000 people in Honduras, and 26.1 homicides per 100,000 people in Guatemala.
 (2)Guatemala, Honduras, and El Salvador are characterized by a high prevalence of drug- and gang-related violence, murder, and crimes involving sexual- and gender-based violence. The region also has high rates of domestic violence, child abuse, and sexual assault.
 (3)Central America ranks high among regions of the world for female homicides. A combined 801 women were victims of homicide in El Salvador, Honduras, and Guatemala in 2017 alone, according to the United Nations Office of Drug Control and Crime.
 (4)El Salvador and Honduras are both among the top 3 countries in the world with the highest child homicides rates, with more than 22 and 32 deaths per 100,000 children respectively, according to the nongovernmental organization Save the Children.
 (5)Thousands of women, children, and families are fleeing unsafe homes and communities each month in these countries due to surging violence.
 (6)Violent crimes against women and children are substantially under-reported because the majority of victims lack safe access to protection and justice.
 (7)Guatemala, Honduras, and El Salvador governments allow impunity for perpetrators of violence against women and children, with less than 10 percent of reported cases resulting in conviction.
 (8)According to a study conducted by the Woodrow Wilson International Center for Scholars, childhood experiences with domestic violence in Latin America are a major risk factor for future criminal behavior. Fifty-six percent of incarcerated women and 59 percent of incarcerated men surveyed experienced intra-familial violence during childhood.
			3.Women and children protection Compacts
 (a)Authorization To enter into compactsThe Secretary of State is authorized to enter into bilateral agreements with the Governments of El Salvador, Guatemala, and Honduras (in this Act referred to as Compact Countries) to be known as Women and Children Protection Compacts (in this Act referred to as Compacts), for the purposes of—
 (1)strengthening the Compact Countries’ criminal justice systems and civil protection courts to protect women and children and serve victims of domestic violence, sexual assault, and child abuse and neglect and hold perpetrators accountable;
 (2)securing, creating, and sustaining safe communities, building on current place-based approaches to prevent and deter violence against women and children;
 (3)ensuring schools are safe and promoting the prevention and early detection of gender-based and domestic abuse within communities in the Compact Countries; and
 (4)providing security within the region to families and unaccompanied children fleeing domestic, gang, or drug violence.
 (b)Components of CompactA Compact shall establish a 3 to 6 year plan for achieving shared objectives articulated in Compacts, in furtherance of the purposes of this Act, and shall include—
 (1)identification of areas of highest incidence of violence against women and children; (2)evaluation of women and child victims’ access to protection and justice;
 (3)evaluation of justice system capacity to respond to reports of femicide, sexual assault, domestic violence, and child abuse and neglect and to hold perpetrators accountable;
 (4)identification of measurable goals to protect women and children to deter crimes against them that the Compact commits to achieve during the term of the Compact;
 (5)indicators to monitor and measure progress toward achieving these objectives, including reductions in prevalence of femicide, sexual assault, domestic violence, and child abuse and neglect; and
 (6)provisions to ensure funds provided under the Compact may be fully accounted for with an adequate audit trail.
				4.Authorization of assistance
 (a)AssistanceThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide assistance to assist the Government of El Salvador, the Government of Guatemala, or the Government of Honduras if the country enters into a Compact.
 (b)Prohibition of direct assistanceNo funds provided pursuant to this Act shall be provided directly to the Governments of El Salvador, Guatemala, and Honduras.
 (c)Authorization of appropriationsThere is authorized to be appropriated $20,000,00 for each of fiscal years 2020, 2021, and 2022 to carry out this Act.
			(d)Suspension of assistance
 (1)In generalThe Secretary may suspend or terminate assistance authorized by this Act to any of the three countries if the Secretary determines that—
 (A)the country’s government is engaged in activities that are contrary to the national security interests of the United States;
 (B)the country or recipient entity has engaged in a pattern of actions inconsistent with the criteria used to determine the eligibility of the country or entity, as the case may be; or
 (C)the country or recipient entity has failed to make sufficient progress to meet the goals of the Compact.
 (2)ReinstatementThe Secretary may reinstate assistance for a country or entity suspended or terminated under this paragraph only if the Secretary certifies to Congress that the country or entity has taken steps to correct each condition for which assistance was suspended or terminated under paragraph (1).
				5.Compact progress reports and briefing
 (a)In generalThe Secretary of State shall submit to Congress not later than September 30 of each fiscal year covered by the authorization a joint report that contains a detailed description of the implementation of the Compacts during the prior year.
 (b)ContentsThe report under subsection (a) for fiscal year 2022 shall include— (1)information on the overall rates of gender-based violence in the Northern Triangle countries, including by using victimization surveys, regardless of whether or not these acts of violence are reported to government authorities;
 (2)information on incidences of gender-based violence cases reported to the authorities in the Northern Triangle countries and the percentage of perpetrators investigated, apprehended, prosecuted, and convicted;
 (3)information on the capacity and resource allocation of child welfare systems in each Northern Triangle country to protect unaccompanied children, including runaways and refugee returnees in Northern Triangle countries;
 (4)the percentage of reported violence against women and children cases reaching conviction; (5)a baseline and percentage changes in women and children victims receiving legal and social services;
 (6)a baseline and percentage changes in school retention rates; (7)a baseline and changes in capacity of police, prosecution service, and courts to combat violence against women and children; and
 (8)independent external evaluation of funded programs, including compliance with terms of the Compacts by all parties.
 (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the data and information collected pursuant to this section and the steps taken to protect victims of domestic violence, sexual assault, and child abuse and neglect.
			